[POSTEC Logo] Bill To: AT5343 Shoprite Corp. 55 Hannah Way Rossville, GA Ship To: IBM SurePOS undle 4 Lane Pricing IR-V3-SSB w/ BR Data March 5, 2009 Description AT Shoprite Ringgold, GA List Price Discounted Price to Retailer IBM SurePOS $33,212 $17,876 POS Peripherals, Programming, Installation and Training $23,490 $16,390 Total Front End System: $56,702 $34,266 Back Office System $22,606 $21,696 EPS Firewall System $5,116 $5,116 Total Investment without Bundled Discounts to Retailer $84,424 Total Investment including Bundled Discounts to Retailer $61,078 Total Savings on Investment by Purchasing Bundle ($23,346) Less NCR Hardware Trade-in: 1,500 (6,000) NET INVESTMENT: 55,078 *One Year Warranty on IBM SurePOS ACE System *Applicable
